Title: To George Washington from Major General Nathanael Greene, 18 February 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Morris Town February 18th 1780
          
          Inclosd I send your Excellency a copy of a report from Mr Lewis, made in consequence of an order given him to provide a Team for transporting a quantity of Clothing to Albany. I am afraid the traveling is too bad to expect success if the Jorney is attempted. Several Horses have been ruined and some killed within a day or two only in attempting to bring loads from below the Mountains. Upon the whole I am of opinion to attempt to go forward with the Clothing will prove the loss or ruin of the Cattle and be unsuccessful in the issue. The Team is ready to make the tryal, if your Excellency thinks proper. But how the Man is to support himself or team on the Road I know not, as we have no Money to pay incidental expences of any kind. I am with great respect Your Excellencys Most Obedt humble Ser.
          
            N. Greene Q.M.G.
          
        